Title: Thomas Lehré to Thomas Jefferson, 23 November 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          Dear Sir Charleston Nov: 23d 1813
          I have taken the Liberty of sending you a paper, which contains the a sketch of the life & Character of the late Peter Freneau  Esqr—His name will be long revered and remb remembered by your Political friends in this State. I congratulate you and our Country on on the brilliant successes of our arms both by sea and by Land—They have contributed to make the war very popular, and to defeat the machinations of the enemies of the present administration. I remain with the highest considerations
          Dear Sir Your Obedient H. ServantThomas Lehré
        